 DECISIONS OF NATI()ONAL. I ABOR RELATIONS BOARDBranch Motor Express Company and InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, Teamsters'Steel Haulers Local Union No. 800. Case 6-CA-13102February 10, 1982DECISION AND ORDERBY MEMBiIRS FANNIN(;, JENKINS, ANI)ZIMMI. RMANOn March 19, 1981, Administrative Law JudgeThomas R. Wilks issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative La\w Judgeonly to the extent consistent herewith.The Administrative Law Judge found that Re-spondent violated Section 8(a)(5) and (1) of the Actby dealing directly with employees and unilaterallyimplementing changed terms and conditions of em-ployment with respect to the lease of trailers incontravention of the terms of the National MasterFreight Agreement (NMFA). We find merit in Re-spondent's exceptions to these findings.Respondent is a common carrier engaged, interalia, in the interstate hauling of iron and steel, andis bound by the terms of the NMFA and its supple-ments. It has been Respondent's practice to employowner-operators2who are covered by the NMFA.I Respondent hat, excepted to cerlalil crediilii. flidinglis rnad h5theAdminisiraltie I.aw Judge II is the letlil,' clablishad polic! olt tosoverrule an administrailt e lilt jtudgecs cItltionsll ith re pect I i redi-bility unless[ Ihe clear preponrderalce ,of all tf th rele anlit C idelce con11-i ti ues that the resolutionli aire ill correct Sijandard D)rr H/i Pr rodulIInc.. I NI RH 544 19(I5). entid IX8 I:2d 3h2 (3d Cit 1951) W li haicarefully examrnied Ihe record and 1li lt I/I bail I r rcerirllg his flildiFg'In the sectiIon of his Decsio(nI C'nilled "i xcntls I cading to the Rcd.e-tlon in I rilcr Rental. tilhe Adfnini.trallt- I .c Judge stalted thali I oc Il429 of Readinig, PIenns',lsliiia. is ltocaltd inl Ih Cent ( ral Stall'S ('otferiCi'lt'earea rather thaill ill Ihe iasiertrll (orlflerellC ia I his illdCs erttil error isinsufncieill tIo affect ollr dleesitlli()wner-operatrs lease equIipTliCInt Il R CspotlICt tinder the terntli otthe NMI-A and operate flit eqlinpent lit addilion to the equipletiitrentals, they receive ai colpIllnsatilon folr tlheir dri iing %ericc 2t pcititof gross re/ellue at i age%. 3 percent at ciilpellsatilili folr alrilOl, I pe, ofIcave, arid fringe benrrlis in apecified ill the NMI A In1 I;le t '7'.lipproximalcly 44 owlner-olperailorsi rlpeltlycl la Responldelt', Butletr andPilt hurgh. PennslLvania, Icrmial sc :el-e rprerct ted hy I oal (X) ianidcovcered hby the i aslern Conflerenlce Arca Iriin & Stcel Rilder to theNMI:A. The Tinajorily of Resp ondent's ilc-el-Iperal ors `,c. represci lt.r1by locals witiln lie Central Statlles (lftrellce (of Ile 1 calnistrs, ;ildl i,icrcemployed at ternminals co tred hrelb th le Cc l St;ltls ( tilfertel tit Irol &Steel Rider to the NMI AThe NMFA provides that owner-operators are tobe paid rental at the rate of 33 percent of grossrevenue for use of a tractor and 13 percent of grossrevenue for use of a trailer.From mid-1979 through September 1979 Re-spondent experienced economic difficulties whichreached the point where it was costing Respondent$1.016 for every $1 that it earned. After a series ofmanagerial discussions Respondent concluded thatthe 13-percent rental paid on trailer leases underthe NMFA was excessive and that it would bemore economically advantageous to utilize its owntrailers. Accordingly, on October 9, Respondent'spresident sent letters to all its owner-operators noti-fying them that beginning within 90 days Respond-ent would put into service its own trailers andwould no longer lease trailers owned by owner-op-erators. The phase-in of Respondent-owned trailerswas expected to last approximately 7 months. Theletter also indicated Respondent's willingness tomeet with the owner-operators' designated repre-sentative to review the situation.Shortly thereafter, Local 800 Business AgentCorrelli acquired a copy of the October 9 letterand telephoned the director of Respondent's specialcommodities division, Gannon. Correlli threatenedto file a grievance over the cancellation of theleases. Gannon stated that Correlli could do so andoffered to meet with him and Respondent's direc-tor of labor relations, Allen. Despite several at-tempts to set up meetings with Correlli, no meet-ings were held.Meanwhile, Allen was contacted by InternationalUnion Agent McMasters concerning the October 9letter. At McMasters' request, Allen held severalmeetings in October and November 1979 withMcMasters and representatives of several locals,most of which vwere within the area covered by theCentral States Conference. As a result of thesemeetings, and at the suggestion of the union repre-sentatives, Rcspondent agreed not to terminate theleasing of the owner-operators' trailers but ratherto enter into new leases containing a reduced rentalrate of 10 percent.On December 12, 1979, Allen wrote to allowner-operators informing them of the agreement.Upon learning of the letter, Correlli phonedGannon to ascertain who had negotiated on behalfof the Union. Despite Gannon's efforts to arrange ameeting between Correlli and Allen, no meetingoccurred.In January 1980, the 13-percent leases were can-celed and all Respondent's owner-operators weregiven the option of signing 10-percent leases orpulling a trailer provided by Respondent. All ofthe owLner- operators signed the new leases. No260 NLRB No. 16108 BRANCH MOTOR EXPRESS COMPANYdriver was terminated and there was no work in-terruption.In concluding that Respondent violated the Act,the Administrative Law Judge found that the des-ignated bargaining agent was neither the LocalUnion nor the International. Rather, he found thatthe affiliated Teamsters local unions jointly consti-tuted the bargaining agent and that the locals, inpractice, authorized the Teamsters NationalFreight Industry Negotiating Committee (the Com-mittee) to act as their agent in negotiations. He fur-ther found that McMasters and the representativesof several individual locals who met with Respond-ent had neither real nor apparent authority to ne-gotiate modifications of the NMFA or of the East-ern Conference Area Iron & Steel Rider. He alsofound no evidence that the bargaining agent hadacquiesced in the individual negotiations.We conclude that the General Counsel has notestablished by a preponderance of the evidencethat Respondent violated the Act as alleged in thecomplaint. The complaint alleged, and the Admin-istrative Law Judge found, that the "affiliated localunions" of the Teamsters constituted the designatedcollective-bargaining representative. In order tomake out a prima facie showing that Respondentviolated Section 8(a)(5) by its change in trailerleases, the General Counsel was required to showthat Respondent failed to bargain and reach agree-ment with the designated bargaining representativebefore implementing changes in the terms and con-ditions of the contract. Similarly, an element ofdirect dealing with employees is the lack of con-sent by the designated bargaining representative tothe contacts made with employees-in this case,the signing of new leases containing terms whichdiffer from those required by the NMFA. Weagree with the Administrative Law Judge's findingthat the Committee, rather than the individual localunions or the International, was the agent for thepurpose of negotiations, and that McMasters andthe representatives of the several individual localshad no authority to negotiate modifications of theNMFA or of the Eastern Conference Area Iron &Steel Rider. However, the General Counsel intro-duced no evidence establishing that Respondentdid not bargain with the Committee over the pro-posed lease changes or that it did not obtain theCommittee's approval of the new leases.3As theGeneral Counsel has not shown that Respondentfailed to bargain with the designated bargainingagent-the affiliated Teamsters local unions jointlyI We note that, in its answer to the complaint. Respondent 'pecificallsalleged that it firstl discussed the proposed changes regarding leaes ilhthe Committee and, with the concurrence (of the Committee. presenledproposals to the employeesand/or their designated agent for purposes of bar-gaining, the Committee-before instituting thechanges, we find that he has not met his burden ofproof with respect to the violations alleged. Ac-cordingly, we shall dismiss the complaint.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board orders that the complaint herein be,and it hereby is, dismissed in its entirety.DECISIONST.A-I' IMI NT OF tHE CASETiiOMAS R. Wi KS, Administrative Law Judge: Thiscase was heard at Pittsburgh, Pennsylvania, on October1, 1980, pursuant to an unfair labor practice charge filedby International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Teamsters'Steel Haulers Local Union No. 800 (herein called Local800) on February I, 1980, and a complaint issued by theRegional Director for Region 6 on April 28, 1980. Thecomplaint alleges, in essence, that Branch Motor ExpressCompany (herein called the Respondent) violated Sec-tion 8(a)(5) and (1) of the National Labor Relations Act,as amended, by engaging in certain conduct which con-stituted direct dealing with employees in evasion of theirexclusive bargaining agent, by unilaterally without con-sulting or bargaining with the exclusive bargaining agentimplementing changes in terms and conditions of em-ployment, and by terminating employees or refusing toassign work to employees who failed to conform tothose changed employment conditions. More particular-ly, the Respondent is alleged to have changed the condi-tions of employment of its employee owner-operatorsNwith respect to equipment owned by its owner-operatorsand leased to the Respondent.The Respondent's answer denies the commission ofany unfair labor practices and, as amended at the hear-ing, avers that the Board should defer the issues hereinto the grievance procedure set forth in a collective-bar-gaining agreement to which it and Local 800 are aparty. All parties were afforded full opportunity to par-ticipate, to present evidence, to argue orally, and to filebriefs.Upon the entire record in this case, including my ob-servation of the demeanor of witnesses, and in considera-tion of the briefs, I make the following:iFlINDINGS OF FACTi. BUSINESS OF THF RESPONDENTThe Respondent, a corporation with facilities locatedin various States throughout the United States, includingfacilities located in Pittsburgh and Butler, Pennsylvania,Healrinlgs iniol'ing similar alleged ' iolalions were conducted on Sep-tember 29 alind t), 180, ilnsolsing Jones Motor Co., Inc, Cases 6 CA13101 anrd h CA 11343, and Spector Freight System Viking Dixision,Cast 6 C(A I 105109 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhas been engaged as a common carrier in the intrastateand interstate transportation of freight and steel com-modities. During the 12- month period ending March 31,1980, the Respondent derived from these operationsgross revenues in excess of $50,000 for the transportationof freight and steel commodities from within Pennsylva-nia directly to points outside.It is admitted and I find that the Respondent is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.II. I-1HE iABOR ORGANIZA TIONIt is admitted and I find that Local 800 is a labor orga-nization within the meaning of Section 2(5) of the Act.111. IHE IUNFAIR I ABOR PRACI ICI SA. BackgroundThe Respondent is a common carrier engaged interalia in the interstate hauling of iron and steel, and underits steel and Special Commodities Division operates ter-minals located inter alia in Pittsburgh and Butler, Penn-sylvania, where there are employed owner-operators; i.e.,persons who drive either self-owned equipment or equip-ment supplied from a source other than the employer.The status of owner operators as employees within themeaning of the Act is conceded and is not an issueherein.Local 800 commenced its existence in 1971 for thepurpose of representing owner-operators, company driv-ers and fleet drivers engaged in the transporting of iron,steel, and special commodities in the western Pennsylva-nia area. Owner-operators and fleet drivers who aremembers of Local 800 are employed at the Respondent'sPittsburgh and Butler, Pennsylvania, terminals.As a longstanding practice in the trucking industrydating back to the mid-1960's multiemployer and mul-tiunion bargaining has resulted in the negotiation of theNational Master Freight Agreement (herein called theNMFA), and approximately 32 area supplements includ-ing the Eastern Conference Area Iron & Steel Rider.The most recent NMFA is effective from April 1, 1979to March 31, 1982. Trucking Management, Inc., is an or-ganization composed of a number of employers, andexists for the purpose, inter alia, of representing its em-ployer-members in negotiating and administering, togeth-er with other employer-associations, the NMFA and var-ious supplements thereto, with the Teamsters NationalFreight Industry Negotiating Committee (herein calledthe National Committee) representing various labor orga-nizations including Local 800 under what has been testi-fied to as a "power of attorney." The Respondent, al-though not a member of Trucking Management, Inc., hasauthorized it to represent it in collective bargaining withthe National Committee. The Respondent is bound bythe resulting NMFA and its supplement, including theEastern Conference Area Iron & Steel Rider.The appropriate unit herein is that group of employeescovered in the multiemployer bargaining unit as set forthin articles 2 and 3 of the NMFA employed by the em-ployer members of the multiemployer bargaining groupsas well as those employees of the Respondent. The Inter-national Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America is divided into fourgeographical jurisdictions including, inter alia, the East-ern Conference of Teamsters which in turn is composedof local unions in the eastern United States. The EasternConference of Teamsters is subdivided into groups ofvarious local unions in certain geographical areas includ-ing a group known as Joint Council No. 40. The Nation-al Committee consists of representatives appointed by theInternational Union's general president upon recommen-dation of the area conference director. With respect tothe negotiation of the NMFA and its supplements theNational Committee divides itself into subcommitteeswhich then engage in simultaneous negotiations. The Na-tional Committee's principal subcommittee negotiates ar-ticles 1-39 of the NMFA. The articles of the NMFAcommencing with article 40 are negotiated by area sub-committees. Those final articles, i.e., herein the EasternConference Area Iron & Steel Rider, is limited in appli-cation to geographic region, and the nature of operationscovered (iron and steel products). The Iron and SteelRider is supplemental to the National Agreement. Theparties to the NMFA are the various employer associ-ations and members or employers bound thereunder in-cluding the Respondent, the Local Unions, includingLocal 800, and the National Committee. As alleged inthe complaint and as admitted by the Respondent'sanswer, at all times material herein the local unions affili-ated with the International Union, including Local 800,have been and are now together the exclusive collective-bargaining representative of the employees in the mul-tiemployer unit described above, and have been recog-nized as such by the Respondent pursuant to the aforede-scribed collective-bargaining agreements.2The NMFA and Eastern Conference Area Iron &Steel Rider are explicitly self-described in article 1 andelsewhere as products of multiemployer/multiunion bar-gaining. Article 2, section 4, stresses a single bargainingunit and a single contract. Article 6, section 2, prohibitsan employer from entering "into any agreement or con-tract with its employees individually or collectively,which in any way conflicts with the terms and provi-sions of this Agreement." Article 31 again refers to themultiemployer, multiunion nature of the bargaining unitand obliges the parties "to participate in joint negotia-tions of any modification or renewal" of the NMFA andsupplements.Article 2, section 5, of the NMFA refers to a continu-ation of riders providing for better wages, hours, andworking conditions negotiated by the local unions andaffected employers. "Improvement" riders are requiredto be submitted to a Conference Joint Area Committeefor approval. It states:No new Riders to this agreement shall be negotiat-ed unless approved by the Conference Joint AreaFor a description and discussion of the background concerning themultiemployer/mulliunion bargaining of the NMFA see Brotherhood of7eamsters Local 70 (Granny Goose Foods), 195 NLRB 454 (1972); Brother-hood of Teamsters and Auto Truck Drivers Local 70 (Granny Goose Foods),214 NLRB 902 (1974), Davey v IFitzsimmons, 413 F Supp 670 (D.C.D.C.1976).I10 BRANCH MOTOR EXPRESS COMPANYCommittee, if confined to that Conference Area, orby the National Grievance Committee if applicableto more than one Conference Area.It further treats preexisting riders that fail to meet thestandards set forth in the NMFA and supplements andprovides for negotiation of those riders and approval ofthem by contractual procedures.Article 6, section 1, "Maintenance of Standards" pro-vides for the continuance by the employers of all condi-tions of employment relating to wages. hours, etc., at notless than the same standards in effect at the time of thesigning of the agreement. It provides, however, that theterms of this section do not apply to an employer whohas applied the terms of the agreement through inadver-tence or error, and states that an employer who has doneso may seek relief in writing from the appropriate Con-ference Joint Area Committee. It further provides that"any disagreement between the Local Union and theEmployer with respect to this matter shall be subject tothe grievance procedure."Article 61, section 7, "Competitive Review Board,"states:The Employer Negotiating Committee, togetherwith the Union Negotiating Committee shall desig-nate a "Joint Competitive Review Committee"which shall meet at the request of either side for thepurpose of reviewing and, if necessary adjusting bymutual agreement wage rates or practices which,because of competitive circumstances, have resultedor may result in a diversion of business and a conse-quent loss of jobs to other means of transportation.Nothing herein contained shall be construed topermit the Committee to review or adjust tariffs orother charges made by Employers hereto or toadjust or to interfere with competitive practicesamong Employers who are parties hereto or others.Article 22 relates to the terms and conditions of em-ployment of owner-operators. Nothing in the NMFA orsupplements requires an employer to lease equipmentfrom a driver. However, article 22, section 4, providesthat "the performance of unit work by owner-operatorsshould be governed by the provisions of this Agreementand supplements relating to owner operators." It makesexplicit references to leases of equipment by the owner-operator and requires in section 12 that a copy thereof befiled with the "Joint Area Committees" and that theminimum rates are to be set forth in the area supplement.Section 18 states:It is further agreed that the Employer or certificat-ed or permitted carrier will not devise or put intooperation any scheme, whether herein enumeratedor not, to defeat the terms of the Agreement,wherein the provisions as to compensation for serv-ices of and for use of equipment owned by owner-operator shall be lessened, nor shall any owner-op-erator's lease be canceled for the purpose of depriv-ing employees of employment, and any such com-plaint that should arise pertaining to such cancella-tion of lease or violation under this Section shall besubject to the discharge and grievance provisions ofthe Area SupplementArticle 55, contained in the Eastern Conference AreaIron & Steel Rider, deals further with the terms and con-ditions of employment of the owner-operators. Referencetherein is made to the lease of equipment from the owneroperator to the employer, and to a minimum lease dura-tion of 30 days. Section 12 requires the filing of copies ofsuch leases with the "Joint State Committees," and thatleases must be in accord "with the minimum rates andconditions herein, plus the full wage rate and supplemen-tary allowances for drivers as embodied elsewhere in thisagreement." (The minimum rates for rental are set forthin art. 61.) Section 15 provides for the nullification ofcontrary agreements extant at the agreement's execution.Section 18 states:It is further agreed that the Employer or certifi-cated or permitted carrier will not devise or putinto operation any scheme, whether herein enumer-ated or not, to defeat the terms of the Agreement,wherein the provisions as to compensation for serv-ices on and for use of equipment owned by owner-operator shall be lessened, nor shall any owner-op-erator's lease be canceled for the purpose of depriv-ing employees of employment and any such com-plaint that should arise pertaining to such cancella-tion of lease or violation under this section shall besubject to Article 44, except for clear violation bythe owner-operator of the lease Agreement.:Section 20 provides:All leases, agreements or arrangements betweencarriers and owner-operators shall contain the fol-lowing statement:The equipment which is the subject of this leaseshall be driven by an employee of the lessee at alltimes that it is in the service of the lessee. If thelessor is hired as an employee to drive such equip-ment, he shall receive as rental compensation forthe use of such equipment no less than the minimumrental rates, allowances and conditions (or theequivalent thereof as approved by the Joint AreaCommittee) established by the current Eastern Con-ference Area Iron and Steel Rider for this type ofequipment and, in addition thereto, the full wagerate and supplementary allowances for drivers (orthe equivalent thereof as approved by the JointArea Committee).The lessee expressly reserves the right to controlthe manner, means, and details of and by which thedriver of such leased equipment performs his serv-ices, as well as the ends to be accomplished.To the extent that any provisions of this leasemay conflict with the provisions of the EasternConference Area Iron and Steel Rider as it appliesto equipment driven by the owner, such provisionof this lease shall be null and void and the provi-sions of such Rider shall prevail.'Arn 44 refr ITo the gnrieanrce procedureIIIl I):ECISI()NS ()F NATIONAl I.ABOR RFI.ATI()NS B()ARDAll Employers, by virtue of signing this Agree-ment, do hereby agree to sign the uniform lease ap-proved by the Union. It is understood that thisAgreement supercedes all other leases and agree-ments where a lease has not been approved by theCommittee.A comprehensive grievance procedure for the resolu-tion of all grievances or questions of interpretation aris-ing under the NMFA supplements is set forth in articles8, 44, and 45 wvhich provide for ascending stages of jointemployer-union bipartite committees consisting of equalnumbers of representatives of both parties; i.e., JointLocal Committee; Joint Area Committee; the EasternConference Joint Area Committee; and finally the Na-tional Grievance Committee. A decision at any step ofthese proceedings is final and binding. The grievanceproceeds to the next or higher level wlhen the committeethen hearing the matter fails to come to an agreement:i.e., when they become deadlocked. Article 45, section 1,mandates that "no strike, lockout, tie up or legal pro-ceedings" may be resorted to by the parties without firstexhausting the contractual grievance procedures. Article8 provides the National Grievance Committee with theauthority to refer to "arbitration," pursuant to majorityvote, cases involving discharges or suspensions whichare deadlocked. Other disputes are decided upon major-ity vote of the National Committee and, if deadlocked,the parties are then free to resort to ecoionoic or otherself-help.B. Events Leading to the Reduction in Ira'ier RentalA large number of the Respondent's employees areowner-operators who lease equipment to the Respond-ent. A substantial portion of their income is derived fromthe rental compensation. Those leases in effect prior toJanuary 20, 1980, set forth a combined tractor-trailerrental payment to the owner-operator of 46 percent ofgross revenue, of which 33 percent is for the use of thetractor and 13 percent for use of a trailer. The leasesprovided for termination upon timely notice by Respond-ent or the driver.From mid-1979 through September 1979 the Respond-ent had experienced economic difficulties which reachedthe point where $1.016 was spent for every $1 earned.The Respondent concluded after a series of managerialdeliberations that it would be more economically advan-tageous to utilize its own trailers than to lease trailersowned by its owner-operator employees. Approximately44 owner-operators employed by Respondent in westernPennsylvania at the Pittsburgh and Butler terminals wererepresented by Local 800 in the Eastern Conference ofTeamsters. Of a total number of 312 owner-operatorsemployed by the Respondent in late 1979 approximatelytwo-thirds to three-fourths were employed at terminalswithin the jurisdiction covered by the Central Confer-ence Area Iron & Steel Rider.On October 9, 1979, by letter signed by the Respond-ent's president, Marvin Burten, the owner-operatorswere told of the Respondent's economic problems andthat after undertaking certain studies that the Respondentconcluded that the trailer rentals in its equipment leaseswere excessive and that it could buy, on a lease-purchasebasis, trailers at a lower rate. The owner-operator wasalso notified that within 90 days the Respondent wouldcommence utilizing its own trailers and would no longerlease the trailers of its owner-operators. A phase-inperiod of 7 months was set during which a total change-over would be effectuated The letter concludedAll your representatives are being advised of thisaction by Branch Motor Express and the manage-ment of Branch will, of course. meet with your des-ignated representatives to review this situationshould you desire.The business representative of Local 800, Charles Cor-relli, testified that he came within possession of the Octo-ber 9 letter from a member shortly after it had been sent.Correlli testified that he took no action with respect tothat letter because he considered it to constitute a"feeler" addressed to the owner-operators. His testimonyas to conversations with Respondent's agents was vagueand uncertain. In this regard I credit the more certainand detailed testimony of Hugh Gannon, at that time thedirector of Respondent's special commodities division.Gannon testified that, within a week after the October 9letter was sent, Correlli telephoned him and asked "what,was going on." Gannon responded that the letter wasself-explanatory and that it set forth action which theRespondent considered necessary. Correlli threatened tofile a grievance. Gannion asserted that if that is whatCorrelli felt he ought to do he should go ahead and do itbut that the Respondent felt that it was within its rightto obtain the use of company trailers. Gannon referredCorrelli to the letter's closing paragraph and offered tomeet with Correlli, and with the Respondent's directorof labor relations, Arthur Allen. Within a week or 10days Correlli again telephoned Gannon and again askedwhat the Respondent intended to do. Gannon again hada meeting with Allen. Correlli told him that he had beenunable to contact Allen. Gannon then stated that hewould contact Allen. Correlli responded that he wouldprobably file a grievance and unfair labor practicecharges. A meeting that was arranged between Correlhliand Allen for November 8 was subsequently canceled byCorrelli.In the meantime Allen had been personally contactedby International Union Agent Roland McMasters afterthe October 9 letter was sent.4Allen in his testimonycryptically identified McMasters as a "General Organizerand Director of Iron and Steel for the Teamsters," withwhom he has had dealings since 1965 "relative to [Re-spondents] Iron and Steel Division." McMasters in histestimony identified his job as "generally coordinatingand assisting local unions." McMasters' office is locatedin Washington, D.C., and he functions "throughout thewhole system." However, he testified that his job does' Alltin estified that he had sent copies of the October 9 letter to allloIcal unions Correlli testified that he receicved ino copies directly IfromIhe Respondent. '1 he Inltern ational Iru'tee for Local K(K). Robert l)ietrich.aind I cal X(X) p'reidentI Robert Todd letified thal they had no a',are-iess o, r Ihe Respondenll' pl lila prior to Jarlluar Iq19tl t credit CorrclliI'odd, and I)letrichI 1 2 BRANCH MOTOR EXPRESS COMPANYnot involve the direction of functions of the EasternConference of Teamsters, but that when requested hewill give his "assistance." He testified that he has no au-thority to commit Local 800 or "anybody" to any agree-ment or arrangement with respect to the NMFA. He ex-plained that each local is possessed of certain rights andthat a coordinated effort is customarily made by alllocals, and that all contractual changes are processedthrough joint committee but that approval of the localunions is necessary for contractual modification. McMas-ters participated in the original negotiation of freightagreements under then International Union PresidentBeck, and he has been involved in Central States Confer-ence negotiations subordinate to the Central States nego-tiating team chairman, Cassidy. McMasters has been in-volved in organizing efforts in the Eastern Conferencebut he had no involvement in any collective-bargainingnegotiations in the Eastern Conference according toTodd's credible and uncontradicted testimony.McMasters testified that he became aware of Respond-ent's October 9 letter when it was brought to his atten-tion in the fall of 1979 by several local unions in theCentral States Conference which he characterized as"my area that I work heavy in." McMasters testified thatdrivers in that conference expressed concern over theprospective loss of income that would result from thecancellation of equipment leases by the Respondent, andthat they would be willing to accept a lease providingfor less than the 13-percent trailer rental set forth in thecollective-bargaining agreement. Thereafter meetingswere arranged and held in October and November 1979at several locations in the Central Conference Area withMcMasters and representatircs of Local 92 of Clexeland,Local 580 of Lansing, Michigan, and Local 429 of Read-ing, Pennsylvania, with representatives of Respondent in-cluding, inter alia, Allen. As a result of these meetings,and the suggestion of union representatives, the Re-spondent agreed to suspend its decision to terminate theleasing of driver-ow ned trailers but agreed instead toenter into new leases containing a reduced trailer rentalof 10 percent. The agreement was not put into writing.The agreement on the 10-percent figure was reached onDecember 19, 1979.Allen testified that with respect to local Unions whichhad not attended the meetings with McMasters: "... ifthe local union itself demonstrated little or no interest init, we saw no reason to drag them into anything, theywere aware of what we were doing." No evidence wasadduced as to the awareness of nonattending locals re-garding the alternatives proposed at the meetings.On December 27, 1979, Allen forwarded a letter to allowner-operators employed by the Respondent whereinhe recited that since the October 9 letter he had beencontacted by "representatives of the International Broth-erhood of Teamsters and have negotiated to a conclusiona revision in [Respondent's] policy stated [in the October9 letter]." The letter stated that new leases would beissued and that the owner-operator would be contactedby the Respondent's regional managers regarding theleases "and the changes negotiated with the represenita-tives of the International Brotherhood of Teamsters."Allen testified without contradiction and credibly that,during the Eastern Conference of Teamsters grievancemeetings in January 1980, Eastern Conference UnionRepresentative Joe Mazza informed him that Correlliwished to meet with him later in that week; that Allenagreed; but that Correlli never subsequently contactedAllenCorrelli testified that in response to the December 27letter he telephoned Gannon to ascertain the identity ofthe union representative referred to therein. As to thebalance of the conversation I again credit the more cer-tain and detailed testimony of Gannon. Gannon testifiedthat he asked Correlli if he had been contacted byMcMasters. Upon a negative response Gannon then saidhe would try to arrange a meeting in January at theEastern Conference grievance meetings and Correlliagreed. Gannon later telephoned Correlli and advisedhim that Allen was agreeable to meet with him and thathe would be available at a certain hotel. Correlli indicat-ed that he would meet with Allen. No such meeting oc-curred. In his vague and indecisive testimony Correlliconceded that he may have spoken with Gannon aboutthe arrangement of such meeting, that he did ask Mazzato use his "good offices" to arrange a meeting, but thathe believed that he may have met with Allen. I creditAllen and Gannon.As to whether McMasters informed Todd of the nego-tiations in the Central Conference I credit the far morecertain testimony of Todd that, although he spoke withMcMasters about certain problems, no reference wasmade to the matter of the Respondent's negotiations withrespect to a reduced trailer rental.On January 10, Gannon sent a letter to the Respond-ent's owner-operators informing them of the cancellationof their equipment leases and that they would be notifiedof "details concerning your new lease." In mid-Januarythe equipment leases were canceled. The owner-opera-tors were given an option to accept a 10-percent lease orto haul a trailer provided by the Respondent to behauled by a driver-owned tractor. All drivers opted toexecute the new lease. No driver was terminated. Therewas no interruption in the work assignment of anydris er.The drivers informed Correlli of the Respondent's ac-tions and Correlli then advised Todd and Dietrich. OnFebruary 1, the instant charge was filed by Todd whoalso on that date by letter to the Respondent protestedthe Respondent's attempt to effectuate an equipmentlease the terms of which were contrary to the NMFA.Shortly after the implementation of the new equipmentleases griev ances were filed by two owner-operators as-serting a breach of the collective-bargaining agreement.At the first step of the grievance hearings before theWestern Pennsylvania Area Teamsters and EmployersJoint Area Committee, the Respondent asserted that thegrievances were improperly raised to that committee in-asmuch as the Union did not comply with article 45, sec-tion 1, of the NMFA in that the instant charges werepending before the Board prior to the exhaustion of thegrievance procedure. That committee became dead-locked over the Respondent's point of order. On appeal.113 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Eastern Conference Joint Area Committee referredthe matter back to the Western Pennsylvania Committeewith instructions to the Union to comply with article 45,section 1, of the NMFA and supplement. On remand theWestern Pennsylvania Committee deadlocked over theissue of compliance with article 45, section 1, and thematter was again sent to the Eastern Conference Com-mittee for review where it has remained without deci-sion.C. Analysis1. Issues restatedThe General Counsel contends that the Respondentviolated Section 8(a)(5) and (1) of the Act by bypassingthe designated exclusive bargaining agent and attemptingto deal directly with its employees in mid-January 1980,by inducing employees to agree to accept changes inequipment lease rental provisions; and that the Respond-ent violated Section 8(a)(5) and (1) of the Act by on orabout mid-January 1980 unilaterally reducing the trailerrentals of its employees.The Respondent contends that the General Counselhas failed to establish that the Respondent unilaterallymodified the trailer leases because the leases were modi-fied following negotiations and agreement with theUnion; that Local 800 waived its right to bargain withthe Respondent by failing to request bargaining over thetrailer lease changes; and that this matter should be de-ferred by the Board to the grievance-arbitration proce-dure contained in the parties' collective-bargaining agree-ment.The General Counsel takes the position that the Re-spondent did not provide the designated exclusive bar-gaining agent an opportunity to bargain and agree to amodification of a contractual term affecting basic condi-tions of employment, i.e., trailer rental, during a fixedterm of a contract. The General Counsel argues that theRespondent's individual negotiations with an Internation-al union agent and several local unions fail to constitutebargaining with the designated exclusive bargainingagent and that the agreement reached with these localsdoes not constitute an agreement by the designated bar-gaining agent to change the term of amultiunit/multiunion collective-bargaining agreementwhich covers a multiemployer/multiunion bargainingunit. The General Counsel contends that such modifica-tion can lawfully be effectuated by resort to the mecha-nisms set forth through the existing contractual proce-dures, e.g., those concerning new riders, lease approval,or relief in the NMFA and supplement, or elsewherethrough joint bargaining.The Respondent concededly sought no relief throughthe various contractual mechanisms. It does argue thatMcMasters was possessed of apparent authority to nego-tiate changes in the terms of the trailer leases.With respect to the deferral issue the General Counselargues that such course of action is not appropriate be-cause the Respondent's conduct constituted a seriousunfair labor practice which runs to the Respondent'sbasic bargaining obligations and which undermines thestatus and authority of Local 800 and the Teamsters Na-tional Freight Industry Negotiating Committee. Further-more, the General Counsel argues that deferral is inap-propriate because the violations alleged concern midtermmodifications of clear and unambiguous provisions of theNMFA and supplement which require no contract inter-pretation, and also concerns direct dealing with employ-ees constituting interference with basic statutory rights.2. The deferral issueThe Respondent contends that this matter ought to bereferred to the grievance-arbitration procedures set forthin the NMFA and supplement, pursuant to the Board'sdecision in Collyer Insulated Wire, A Gulf and WesternSystems Co., 192 NLRB 837 (1971), upon the assumptionthat a dismissal of the complaint and retention of juris-diction by the Board will unlock the present proceduraldeadlock. In Roy Robinson, Inc., d/b/a Roy RobinsonChevrolet, 228 NLRB 828 (1977), the Board referred tothe arbitration process an issue involving an alleged vio-lation of Section 8(a)(5) of the nature of a failure to bar-gain concerning a unilateral cessation of certain oper-ations. The respondent therein asserted that the terms ofthe collective-bargaining agreement justified its conduct.The Board held that any doubts as to whether the issuewas covered by the contractual arbitration clause shouldbe resolved in favor of arbitration. Then ChairmanMurphy in a concurring opinion stated that whether therespondent had a right under the contract to engage inunilateral action was "clearly one of contract interpreta-tion which an arbitrator is peculiarly competent to re-solve."The Board, however, has also held that where the al-leged violation involves an alleged breach of the provi-sions of a collective-bargaining agreement of which thelanguage is clear and unambiguous and no constructionof the collective-bargaining agreement is relevant forevaluating the reasons advanced by the Respondent forfailure to comply with such provision, then deferral toarbitration is not appropriate. Struthers Wells Corp., 2451170 (1979). Similarly, deferral to arbitration is inappro-priate where the respondent's alleged conduct consists ofa refusal to abide by the terms of the collective-bargain-ing agreement rather than of having different interpreta-tion of that agreement. Precision Anodizing & Plating,Inc., 244 NLRB 846 (1979).5The alleged midterm modification of the collective-bargaining agreement herein concerned a clear and un-ambiguous provision of the contract. There is no lan-guage in the contract that is susceptible to an interpreta-tion that the Respondent had the authority to act unilat-erally in changing the trailer rental. If the finding of anunfair labor practice herein were premised upon a find-ing that the Respondent chose the wrong contractualmechanism to obtain a modification, or if it were pre-mised solely on the failure of the Respondent to resort toone of those mechanisms, an interpretation of the con-tract arguably would be relevant. However, the Re-spondent herein is alleged to have unilaterally changedthe collective-bargaining agreement without recourse to:' Sce also Sun lHurbhr or waor, 22 NIRB 945 (1977)114 BRANCH MOTOR EXPRESS COMPANYthe employees' designated exclusive bargaining agenteither by contractual means or by extra contractual jointbargaining. The General Counsel's argument that the Re-spondent ought to have utilized certain contractualmechanisms is therefore not one that need be resolved. Itis not necessary to a remedial order to specify the specif-ic means the Respondent ought to utilize to obtain theagreement of the designated exclusive employee bargain-ing agent to the desired contract modification. It is onlynecessary to order that it do so in a lawful manner. Ac-cordingly there is no relevance here to the application ofcontractual expertise of an arbitrator. Moreover, the al-leged violations herein involve conduct which is indica-tive of a disregard for the contract, and the collective-bargaining process with respect to a basic employmentcondition. Cf. Oak Cliff-Golman Baking Company, 207NLRB 1063 (1973).Additionally, it is alleged that the Respondent's con-duct, while simultaneously subverting the role of the em-ployees' bargaining agent, also consisted of interferencewith employees' basic statutory rights. Cf. Vesuvius Cru-cible Co., 252 NLRB 1279 (1980). The issue of directdealing with employees is a serious issue, and it is en-twined with the basic issues in this case. The dispositionof the presently deadlocked grievances would not re-solve a basic issue in this case; i.e., the alleged undermin-ing of the employee's collective-bargaining agent bydirect dealings with employees. A deferral to the griev-ance-arbitration procedure would result in a fragmenta-tion of issues and accordingly would be inappropriate.The Proctor & Gamble Manufacturing Company, 248NLRB 953 (1980). Accordingly, I conclude that it is notappropriate to defer this matter to the grievance arbitra-tion process where it is now procedurally deadlocked.3. ConclusionsThe Respondent asserts and the General Counsel con-cedes that the collective-bargaining agreement herein im-poses no explicit obligation of the Respondent to lease allof its equipment from the owner-operators. The GeneralCounsel concedes that the Respondent may very wellhave the right to terminate unilaterally individual leasespursuant to the terms of those leases, on an ad hoc basis.The General Counsel argues that once the Respondenthas engaged in the general practice of leasing equipmentfrom its owner-operators it has established by practice acondition of employment and cannot unilaterally, with-out notice and bargaining with the Union as a matter ofpolicy, no longer lease any vehicles; i.e., trucks or trail-ers from its drivers. However, the Respondent herein isnot alleged in the complaint to have breached its bar-gaining obligations by unilaterally terminating all trailerleases. Rather, it is alleged to have unilaterally changedthe trailer rental and thereby breached its bargaining ob-ligation.Section 8(a)(5) and (1) of the Act obliges an employerto notify and consult with the designated exclusive bar-gaining agent concerning changes in wages, hours, andconditions of employment. .:L.R.B. v. Benne Katz, etc.d/b/a Williamsburg Steel Products Co., 369 U.S. 736(1962). Upon notice of such proposed change the em-ployees' bargaining agent must act with due diligence inrequesting bargaining, otherwise it may be deemed tohave waived its right to bargaining. The City Hospital ofEast Liverpool, Ohio, 234 NLRB 58 (1978); Citizens Bankof Willmar, 245 NLRB 389 (1979). The union's obligationarises upon actual notice regardless of whether it was re-ceived from a source other than direct communicationfrom the employer. Hartmann Luggage Company, 173NLRB 1254 (1968). A union may elect to waive its rightto notice and bargaining by contractual agreement, Ban-croft Whitney Co., Inc., 214 NLRB 57 (1974). A contrac-tual waiver will not lightly be inferred but must be clear-ly demonstrated by the terms of the collective-bargainingagreement and, under certain circumstances, from thehistory of negotiations: Southern Florida Hotel & MotelAssociation, et al., 245 NLRB 561 (1979); Hilton HotelsCorporation d/b/a Statler Hilton Hotel, 191 NLRB 283(1971). Furthermore, contractual language which re-serves to the employer the right to make unilateralchanges with respect to certain areas, such as work rules,will be strictly construed and will not be interpreted toextend to other areas such as wages in the absence ofspecific evidence of such intent. Southern Florida Hotel &Motel Association, supra. (See also Capitol Trucking, Inc.,246 NLRB 135 (1979)).The amount of compensation paid to a driver by thecarrier-employer for the use of the driver's equipment isa subject which affects the driver-employee's economicinterest as vitally as the subject of the amount of hiswages, and as such falls within the scope of obligatorycollective bargaining. Cf. Local 24, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, AFL-CIO v. Oliver, 358 U.S. 283 (1959). Theamount of trailer rental was subject to negotiations be-tween the parties and an agreement was reached as to aprecise percentage of gross revenue. That agreement wasmemorialized in a written contract of which the termsare clear and unambiguous. It is of no matter that theRespondent may not, by the explicit terms of the con-tract, be obliged to enter into equipment leases with allor any of its drivers. Once having done so the Respond-ent is obliged by that contract as to the agreed-uponcompensation. The objective for negotiating the amountof rental compensation, as observed by the SupremeCourt in the Oliver case, is to protect the drivers from arisk of erosion of their wages by the fixing of an inad-equate compensation for the costs of operating their ownequipment. Having entered into an equipment lease, theRespondent is not free to change unilaterally the trailerrental without having changed a basic term and condi-tion of employment as embodied in the collective-bar-gaining agreement. The Respondent's only recourse if itdesires to change that term of the contract is to obtain anagreement from the recognized, designated collective-bargaining agent unless the contract itself empowers uni-lateral action. It is well-settled law that a modification ofa clear and unambiguous term of contract of fixed dura-tion, regardless of economic motivation or duration ofmodification, must be obtained pursuant to a positive af-firmance by the employees' bargaining agent otherwisethe requirements of Section 8(d) of the Act are not metand a violation of Section 8(a)(5) results. C & S Indus-115 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtries, Inc., 158 NLRB 454, 456-457 (1966); Oak Cliff-Golman Baking Company, 207 NLRB 1063 (1973): SunHarbor Manor, supra, Fairfield Nursing Home, 228 NLRB1208 (1977); Airport Limousine Service, Inc., etc. 231NLRB 932 (1977); Keystone Steel & Wire, Division of Key-stone Consolidated Industries, Inc., 237 NLRB 763 (1978);Precision Anodizing & Plating, Inc., 244 NLRB 846 (1979):Struthers Wells Corp., 245 NLRB 1170 (1979).The trailer rental provision of the contract is withoutambiguity and compliance therewith is forcefully stressedin the collective-bargaining agreement. The only ambigu-ity arguable herein is the means by which the Respond-ent could effectuate such a change under the variousmechanisms delineated in the contract, if indeed any ofthose provisions were applicable; i.e., via a rider, a re-quest for relief, or joint committee approval of a lease.Assuming that as the Respondent suggests no such mech-anism in the contract was applicable, either by contrac-tual interpretation or past practice, there is no basis toargue that the contract by implication authorized unilat-eral action with respect to a modification of its terms. Ifind no language in the contract that suggests that theRespondent may act unilaterally with respect to themodification of the amount of trailer rental compensa-tion. No effort was made to adduce evidence demon-strating such intent by way of historical negotiations, norindeed did the Respondent cite any contractual languagewhich might give rise to an argument of contractual am-biguity with regard to the means of adjusting trailerrental. It does not follow that a contractual right to ter-minate an individual lease or even all leases gives rise toa right unilaterally to set new rental provisions at vari-ance from the rates in the NMFA and supplement.The Respondent contends that International UnionAgent McMasters possessed apparent authority to nego-tiate and agree to contractual modifications concerningthe trailer rental. There is very little precise informationin this record as to McMasters' actual duties as an Inter-national agent. He did engage in negotiations with re-spect to the Central Conference Area Iron & SteelRider. He was not involved in recent past negotiationson behalf of the International union. He was not in-volved in negotiations for the Eastern Conference AreaIron & Steel Rider. There is no evidence that he has atany time in the past negotiated as an agent on behalf ofthe designated bargaining agent with respect to ne\wriders or any other form of contract modification.An employer is obliged to bargain solely with the em-ployees' designated bargaining agent and may deal withno other. Medo Photo Supply Corporation v. N.L. R.B.,321 U.S. 678 (1944). In a situation involving designatedor Board-certified local unions where combined nation-al-local agreements evolved from multiunit bargaining,the Board has held that an employer does not breach itsbargaining obligations by dealing with the parent Inter-national union rather than the local union concerningmultiunit matters. Radio Corporation of America, 135NLRB 980 (1962). The Board there stated (at 983):Surely the Board is not such a prisoner of anarrow interpretation of its own findings concern-ing appropriateness of a separate bargaining unitthat it cannot recognize a workable pattern of bar-gaining developed by the parties which, whilegiving due recognition to such separate units, alsoseeks to accommodate the interests of local and na-tional bargaining.The Board has found conduct violative of Section 8(a)(5)of the Act wherein an employer attempted to deal indi-vidually with local unions on matters which are withinthe province of national negotiations. General ElectricCompany, 150 NLRB 192, 193 (1964), enfd. 418 F.2d 736,755 (2d Cir. 1969), cert. denied 397 U.S. 965. However,where the International union acquiesced in local bar-gaining, the Board has held that an employer's dealingswith a local union is not violative of the Act. BraeburnAlloy Steel Division, Continental Copper & Steel Industries,Inc., 202 NLRB 1127 (1973); American Laundry Machin-ery Company, 107 NLRB 1574, 1577 (1954). Accordingly,the Board looks to the realities of the bargaining rela-tionship between the parties, as well as to the identity ofthe designated collective-bargaining agent. However,when an employer bargains with a union representativewho has no real or apparent authority it breaches its ob-ligation to deal exclusively with the employees' bargain-ing agent. Spriggs Distributing Company, 219 NLRB 1046(1975).In the instant case the designated bargaining agent isnot the individual local union; nor is it the InternationalUnion. The collective-bargaining agreement is not a localagreement. The units are not local units. The designatedbargaining agent consists of all locals affiliated with theInternational Union. In practice these local unions haveauthorized a national committee as its agent to negotiatea national freight agreement. That national committee es-tablished subcommittees which in turn negotiated theNMFA and supplements. A multiemployer/multiunionbargaining unit has been established. Under such an inte-grated, national scheme of relationships there is no basisto conclude that McMasters and representatives of sever-al local unions in the central conference of Teamsterswere possessed of real or apparent authority to negotiatemodifications either to the NMFA or to the EasternConference Area Iron & Steel Rider. The ability of afew individual local unions to negotiate modifications toa national contract runs contrary to the nature of themultiemployer/multiunion bargaining practice and wouldobstruct the ultimate goal of such joint bargaining; i.e.,industrywide labor relations stability.There is also no basis upon which to conclude that thedesignated bargaining agent acquiesced in the individualnegotiations. The few locals which participated in themeetings with McMasters do not constitute a majority ofthe locals which comprise the designated bargainingagent. The Respondent was advised early of Local 800'sopposition to the cancellation of trailer leases. Local 800was not advised of the substance of the McMasters' ne-gotiations until an agreement was reached and after theRespondent decided to implement a revised trailer rental.Neither Local 800, nor it appears any other affiliatedLocal, except those few central conference locals, had anopportunity to negotiate concerning the revision of t'ietrailer rental, albeit Local 800 may have had the oppor-116 1BRANCH MOTOR EXPRESS COMPANYtunity to discuss the decision to terminate all trailerleases. A failure to negotiate concerning the terminationsof leases does not constitute an agreement to changes inthe rental rates, nor does it constitute a waiver of theright to be consulted and to agree to any changes inthose rates. Indeed, the designated bargaining agent neednot have agreed to nor even need to have bargainedabout a midterm contract modification. Keystone Steel &Wire, .upra. Accordingly, the designated bargainingagent did not have the opportunity to negotiate with re-spect to nor did it agree to the midterm modification ofthe collective-bargaining agreement; i.e., the reduction intrailer rental compensation.I conclude that, by dealing with McMasters and repre-sentatives of several individual local unions in the Cen-tral Conference of Teamsters, the Respondent breachedits obligation to deal exclusively with and obtain agree-ment from the unit employees' designated bargainingagent in joint bargaining concerning a midterm modifica-tion of a term and condition of the collective-bargainingagreement, and by implementing said modification itthereby failed to comply with the requiremelts of Sec-tion 8(d) of the Act thereby violating Section 8(a)(5) ofthe Act.With respect to allegation that the Respondent dealtdirectly with its employees, I conclude that said allega-tion is meritorious. An employer is obliged to deal fxiththe employees' collective agent and may not insinuateemployees into its attempt to obtain contract modifica-tion in such a way as to erode the bargaining position ofthat agent. Goodyear A4rospuce Corporation, 204 NLRB831 (1973), enfd. in pertinent part 497 F.2d 747 (6th Cir.1974). See also Medo Phtow Supply Corporation v.i' L.R.B., supra, and General Electric Company, supra.The Respondent, by its direct communications withemployees, bypassed their designated bargaining agentand induced employees to enter into new equipmentleases which contained provisions different from theequipment lease provisions set forth in the NMFA andsupplement by offering them the alternative of a com-plete cancellation of the trailer lease portion of theirequipment leases.With respect to the final allegation in the complaintthat employees were terminated or refused assignment towork in consequence of the Respondent's unilateral con-duct, there is no evidence to support such allegation.CONCI USIONS F01 LAW1. The Respondent, Branch Motor Express Company.is an employer engaged in commerce within the meaningof Section 2(2), (6), and (7) of the Act.2. Local 800 is a labor organization within the mean-ing of Section 2(5) of the Act, and together with otherlocal unions affiliated with the International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, thev have been designated and are the exclu-sive collective-bargaining representative of the employ-ees in a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Actconsisting of all employees covered in the multiemployerbargaining unit set forth in articles 2 and 3 of the Nation-al Master Freight Agreement employed by members ofemployer bargaining associations, a party thereto, or em-ployers bound thereby, including the Respondent,Branch Motor Express Company.3. The Respondent bypassed the designated exclusvebargaining agent, described above. by dealing directlywith its employees vwho are members of the multiem-ployer unit. also described above, in mid-January 198()by inducing employees to agree to its changes s ith re-spect to equipment lease provisions different from theequipment lease provisions set forth in the NationalMaster Freight Agreement and supplement and has cn-gaged in unfair labor practices within the meaning ofSection X(a)(5) and (1) of the Act.4. Commencing on or about January 20, 1980, the Re-spondent, without consultation, meaningful bargaining.and agreement with the designated exclusive bargainingagent and by failing to comply with its obligations underSection 8(d) of the Act, unilaterally implementedchanged terms and conditions of employment with re-spect to equipment leases as set forth in the NationalMaster Freight Agreement and supplement and requiredits employees w ho are members of the unit describedabove to execute new leases incorporating such changedterms and conditions of employment and has thus en-gaged in unfair labor practices within the meaning ofSection 8(a)(5) and (1) of the Act.5. The unfair labor practices described above affectcommerce Nwithin the meaning of Section 2(6) anid (7) ofthe Act.TDiE Rt:M i)¥,\In view of the foregoing findings of unfair labor prac-tices I recommend that the Respondent be ordered tocease and desist from said unfair labor practices and topost an appropriate notice, and to take certain affirma-tive action. I conclude that a status quo ante remedy isappropriate and necessary in this case and I recommendthat the Respondent be ordered to reinstate the owner-operator equipment leases that it had terminated onMarch 31, 1980, which contain the minimum equipmentrental provisions as set forth in the National MasterFreight Agreement and supplement and to make wholeits owner-operators who suffered a loss of earnings as aresult of the Respondent's unilateral action and to makesuch employees whole for any loss of earnings sufferedas a result of Respondent's unilateral action. Said back-pay will be computed in the manner prescribed in F. HWool/orth Company, 90 NLRB 289 (1950). with interestthereon to be computed in the manner prescribed in Flor-ida Steel Corporation, 231 NLRB 651 (1977).'In view, of the absence of evidence that the Respond-ent has demonstrated a proclivity to engage in conductviolative of the Act, a broad remedial remedy as request-ed by the General Counsel is not warranted[Recommended Order omitted from publication.]i Sec. gnracrlly,. I,i' P ,tlmhin, & It/eanrCg o (', 138i NI R 71h 11Ih')I 117